                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PENDLETON DIVISION




AMY SPANGLER                                              No. 2:16-CV-00090-SU

                      Plaintiff,                          ORDER

       v.

CITY OF MONUMENT, WILLIAM
RAY TURNER, PAT McCARY, and
NICHOLAS DEVINE

                      Defendants.



HERNÁNDEZ, District Judge:

       Magistrate Judge Sullivan issued a Findings and Recommendation [161] on October 23,

2018 in which she recommends the Court deny all Motions for Summary Judgement [128] [133]

[140]. Plaintiff and defendants City of Monument and Pat McCary filed timely objections to the

Findings and Recommendation. The matter is now before the Court pursuant to 28 U.S.C. §

636(b)(1) and Federal Rule of Civil Procedure 72(b).


1 - ORDER
       When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered all objections and concludes that the objections do not

provide a basis to modify the recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings and

Recommendation.

                                        CONCLUSION

       The Court adopts Magistrate Judge Sullivan’s Findings and Recommendation [161]. The

Court DENIES all Motions for Summary Judgment [128] [133] [140].

       IT IS SO ORDERED.



       DATED this          day of ____________________, 2019.




                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




2 - ORDER
